Quinn, Chief Judge
(dissenting) :
The majority relies upon United States v Handy, 176 F2d 491 (CA5th Cir) (1949), and Perlstein  v United States, 151 F2d 167 (CA3d Cir) (1945), to support its conclusion that military jurisdiction over the accused was not ended when he returned to the United States. The Perlstein case is inapplicable because at all times from the commission of the offense until his conviction the accused was a person accompanying the armed forces. In Handy the accused was served with sworn charges, placed in arrest, and the charges were referred to trial before he breached his restraint and returned to the United States. Under these circumstances, the court held that the accused could not by his flight “change his status and deprive the military of the jurisdiction and authority over him already acquired.” Ibid page 492. The cases cited in the Handy opinion are even more informative as to what is required to fix jurisdiction. Representative is Barrett v Hopkins, 7 Fed 312 (D Kan) (1881). In that case Chief Judge McCrary stated the rule as follows: “The general rule is that when the jurisdiction of a court attaches in a particular case by the commencement of proceedings and the arrest of the accused, it will continue for all the purposes of the trial, judgment, and execution.” (Emphasis supplied.)
The rule announced by Judge Mc-Crary was expressed as early as 1830 by the Massachusetts Supreme Judicial Court. In what is regarded as one of the leading cases on the subject, the court noted in In re Walker, 3 Am Jurist 281, that the accused had been “arrested or put in confinement, and charges were preferred against him . . . and this was clearly a sufficient commencement of prosecution to authorize a court-martial to proceed to trial.” A review of the eases convinces me that the civilian courts have consistently required that charges be served with a view to actual trial as a minimum re*534quirement for attachment of jurisdiction. See United States v Reaves, 126 Fed 127, 131 (CA5th Cir) (1903); In re Carver, 103 Fed 624 (D Maine) (1900).
The military has apparently enlarged upon the jurisdictional rule. It has maintained that an arrest with a view to trial is sufficient for the attachment of jurisdiction. See Winthrop, Military Law and Precedents, 2d ed, 1920 Reprint, page 90; Davis, A Treatise on the Military Law of the United States, 3d ed, page 59. Even this enlarged military rule, however, recognizes that more than mere investigation is required to fix jurisdiction. In the Digest of Opinions of The Judge Advocate General of the Army (1868), it is said (page 210) : . to this rule [that jurisdiction ends] there is an exception in a case where a prosecution has been formally commenced . . . as by an arrest or by the service of charges upon him, with a view to his trial.” (Emphasis supplied.) In my view, the interrogation of the accused and the direction given to him by an investigating agent to report did not constitute such formal proceedings as contemplated either by the civilian rule or the military enlargement of that rule. What the investigating agent could do is one thing. What he actually did is another. In my opinion, therefore, when the accused returned to the United States, at the time that he did, he terminated his status as a person accompanying the armed forces in the field. His later presence in Korea as a commercial entrant did not reestablish his status, or otherwise make him subject to the Uniform Code. See United States v Gallagher, 7 USCMA 506, 22 CMR 296.
I further disagree with the majority’s holding on the ground that it decides a question of fact which should properly be decided by a court-martial. Since the majority says that jurisdiction was not terminated because the accused “fled [from Japan and the military] to avoid criminal prosecution,” I suppose it would follow the rule that departure from the jurisdiction alone does not constitute flight. In addition there must be a purpose or intent to avoid prosecution. See Donnell v United States, 229 F2d 560 (CA5th Cir) (1956). The accused’s intention is a question of fact which should have been, but was not, submitted to the court-martial. United States v Ornelas, 2 USCMA 96, 6 CMR 96, 101. See also my dissent in United States v Taylor, 4 USCMA 232, 15 CMR 232.